Citation Nr: 0812862	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-37 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to February 11, 
2004.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, effective February 11, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied entitlement to an evaluation in excess of 30 
percent for PTSD.  The RO later granted an increased rating 
of 50 percent for PTSD in September 2004, effective February 
11, 2004.  The veteran has not indicated that he is satisfied 
with this rating.  Thus, this claim is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran was scheduled for a September 2006 RO hearing, 
but failed to report.

The veteran has filed multiple service connection claims that 
are pending at the RO, including claims for hearing loss, 
ulcers, tinnitus, shrapnel wound to upper left arm and elbow, 
skin condition secondary to Agent Orange exposure, and 
gastrointestinal reaction secondary to PTSD.  These matters 
are referred to the RO.


FINDINGS OF FACT

1.  The veteran's PTSD symptoms prior to February 11, 2004 
are manifested by anxiety, periodic depressive episodes with 
sleep impairment, anhedonia, decreased energy, motivation, 
some suicidal ideation, history of homicidal ideation, 
occasional vague thought-processes, occasional slightly 
restricted affect, mild impairment in the ability to relate 
and interact with supervisors and co-workers, mild impairment 
in the ability to adapt to the stresses common to a normal 
work environment, including attendance and safety, and a GAF 
score range of 50 to 70.

2.  Effective February 11, 2004, the veteran's PTSD symptoms 
are manifested by sleep impairment, anxiety with periodic 
panic attacks and feelings of paranoia, impaired 
concentration and memory, increased depression with lack of 
motivation, anhedonia, isolation, slightly restricted affect, 
some suicidal thoughts, some less frequent attention to 
hygiene, some problems with impulse control with a fear he 
might hurt someone, and a GAF score range of 38-65.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD, effective prior to February 11, 2004, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an evaluation of 70 percent, but no 
higher, for PTSD, effective February 11, 2004, have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in February 2005 
and July 2005, subsequent to the initial adjudication of the 
increased rating claim for PTSD.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
supplemental statements of the case dated from November 2005 
to January 2008, following the provision of notice.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  

While the notice letters included the general notice criteria 
for submitting evidence that the PTSD disability was worse, 
the letters did not notify the veteran of the rating criteria 
for PTSD or that the veteran should submit evidence of how 
the PTSD disability affects his daily life or employment.  
Thus, VA's duty to notify has not been satisfied with respect 
to VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, 22 Vet. App. at 
48.  Specifically, the veteran submitted multiple statements 
addressing how his PTSD affects his employment and daily 
life.  His representative also presented argument on his 
behalf as to why the veteran is entitled to a 70 percent 
evaluation for PTSD.  The representative is presumed to have 
basic knowledge of the applicable criteria for the veteran's 
claim and to have communicated this information to the 
claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 438-
439.  These actions by the veteran and his representative 
indicate actual knowledge of the right to submit additional 
evidence and of the availability of additional process 
regarding both the rating criteria for PTSD and the effect of 
the disability on the veteran's daily life and employment.  
As actual knowledge of the veteran's procedural rights and 
the evidence necessary to substantiate the claim have been 
demonstrated, and the veteran has had a meaningful 
opportunity to participate in the development of his claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  Furthermore, as discussed below, it appears that 
VA has obtained all relevant evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the PTSD disability.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for anxiety 
reaction with psychophysiological gastrointestinal reaction 
in May 1968, assigning a 10 percent evaluation, effective 
August 11, 1967.  In rating decisions dated from August 1968 
to August 2002, the RO assigned various disability ratings 
from 10 percent to 100 percent for anxiety reaction with 
gastrointestinal disturbances for various periods of time; 
but the last rating in August 2002 continued a 10 percent 
rating that was assigned in 1975.  In November 2002, the RO 
granted an increased rating of 30 percent for anxiety 
reaction with gastrointestinal disturbances, effective 
January 24, 2002.

The veteran filed an increased rating claim for his 
psychiatric disability in February 2003.  The RO changed the 
psychiatric diagnosis to PTSD in a May 2003 rating decision 
and denied the claim for an increased rating.  In a September 
2004 statement of the case, however, the RO granted an 
increased rating of 50 percent for PTSD, effective February 
11, 2004.  The veteran has not indicated that he is satisfied 
with this rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  Evaluation also 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The extent of social impairment 
is considered, but the rating cannot be assigned solely on 
the basis of social impairment. 38 C.F.R. § 4.126(b).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  A 30 percent evaluation is to be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

Prior to February 11, 2004

Prior to February 11, 2004, the veteran's PTSD is rated as 30 
percent disabling.

A September 2002 VA mental status examination report shows 
the veteran was neatly and casually groomed; he made good eye 
contact and was cooperative.  His thoughts were coherent and 
organized and there was no tangentiality or loosening of 
associations.  His thoughts centered about his symptoms of 
PTSD; he was relevant and non-delusional.  There was no 
bizarre or psychotic ideation during the interview.  He 
denied recent auditory or visual hallucinations and did not 
appear to be responding to internal stimuli during the 
interview.  His mood and affect was friendly and cheerful 
throughout the interview but he became quite anxious while 
discussing his symptoms.  He was cooperative and his affect 
was appropriate to what was being discussed; he was not 
tearful.  He spoke in a normal rate and tone and his speech 
was not pressured.  He was alert and oriented in all spheres 
and appeared to be of at least average intelligence.  
Regarding his short and long-term memory he had no difficulty 
with either current or past memory.  He could remember five 
figures forward and three backward.  He was able to name 
three out of three items immediately and three items within 
five minutes.  He could recall how President Kennedy died; 
there were no deficits identified in these areas.  He had a 
good general fund of knowledge and accurately stated that 
George Bush, Jr. was the current U.S. President.  He knew 
that Sacramento was the capital of California and that 
Washington, D.C., was the capital of the United States.  With 
regard to concentration and calculation, he could perform 
serial three's correctly and subtracted 7 from 100 as 93.  He 
could correctly spell the word, "world" both forward and 
backward and was able to follow the conversation well.  When 
asked to interpret the proverb, "Two heads are better than 
one," he responded that it meant "two people can think of 
things better than one."  He stated that apples and oranges 
were both "fruit" and that if he found a lost child in the 
supermarket he would "take him to the manager."  The GAF 
score was 50.

A January 2003 VA mental health progress note shows the 
veteran experienced periodic depressive episodes with 
decreased energy, motivation, and "thoughts of not wanting 
to go on."  He denied any history of frank suicidal ideation 
and reported sleep disturbances in both falling and staying 
asleep.  He presently had no complaints and denied any 
depressed mood, hopelessness, or helplessness, and was 
enjoying his retirement and spending time with his wife of 23 
years, his biological child, and three adult step-children.  
He denied a history of manic symptoms, any psychotic 
symptoms, any ongoing anxiety unrelated to any trigger, or 
any obsessive-compulsive symptoms.  He had been married for 
23 years to his second wife; his first marriage ended in the 
late 1970's and had two biological children; both his wife 
and their 10-year old child died in car accident.  He has one 
living biological child and three step-children.  He retired 
from management after 32 years in the same business.

A March 2003 VA outpatient treatment report shows the veteran 
denied suicidal and homicidal ideations; he was engaging and 
cooperative with the interviews.

In April 2003, a VA mental status examination report shows 
the veteran was well-groomed and casually-dressed; he was 
very pleasant, polite, and cooperative.  There were no 
abnormal movements, psychomotor retardation, or agitation.  
His speech was of normal rate and rhythm; his mood was "not 
bad"; his affect was full and reactive.  His thought-
processes were somewhat vague but overall, linear and goal-
directed.  There was no evidence of loosening of 
associations, paranoia, or delusions.  He did not appear to 
be responding to ideas of reference, thought broadcasting, 
thought insertion, or thought withdrawal.  There were no 
suicidal or homicidal ideations.  Insight and judgment were 
good; when the veteran was asked what he would do if he saw 
smoke in a movie theater, he responded, "I'd run."  He was 
alert and oriented times four (time, person, place, and 
reason for this evaluation).  He could remember his date of 
birth and Social Security number.  When asked to recall three 
out of three objects, he could recall three objects in five 
minutes with prompts.  When asked how many quarters were in a 
dollar, he stated "four."  When asked to make change from 
$5.00 for a $1.35 purchase, he stated "$3.65."  When asked 
the similarities between apples and oranges, he stated they 
are both fruit; and when asked to interpret the proverb, 
"Two heads are better than one" he stated "thinking 
better."  He could do serial threes; he was not able to 
spell the word "world" backwards.  His digit span was 5/5 
forward.  He was able to name the president of the United 
States and three past presidents.  He was able to name the 
capital city of the United States and complete one-step and 
three-step commands.  The GAF score was 65-70 and in the 
past, 65-70.

Based on the examination, the examiner found the veteran had 
no impairment in the ability to understand, carry out, and 
remember simple one or two-step job instructions; no 
impairment in the ability to complete detailed and complex 
instructions; mild impairment in the ability to relate to and 
interact with supervisors, co-workers, and the public; no 
impairment in the ability to maintain concentration and 
attention, persistence, and pace; no impairment in the 
ability to associate with day-to-day work activity, including 
attendance and safety; mild impairment in the ability to 
adapt to the stresses common to a normal work environment, 
including attendance and safety; and no impairment in the 
ability to maintain regular attendance in the workplace and 
perform work activities on a consistent basis.

A July 2003 VA outpatient treatment report shows the 
veteran's complaints of general fatigue worsening for the 
past few weeks.  He currently reported that he could not get 
out of bed all day and then had trouble sleeping at night 
because he was over-rested from day time sleep.  He reported 
feeling down and depressed more than usual and anhedonia (for 
instance, he took no pleasure in fishing, when he used to).  
He reported that he had thoughts of suicide in the last month 
with no concrete plan, and a history of homicidal ideation, 
several years ago prior to his retirement; he had thoughts of 
killing his boss.  Afterwards, he began seeing a 
psychiatrist.  The examiner found that the veteran's 
depression seemed to be worsening lately.  An addendum noted 
that the veteran reported he did not have the means for 
suicide but wanted to seek help; he contracted to do no harm 
to self until the walk over to building 10 was made.  His GAF 
score was 60.

A later July 2003 VA outpatient treatment report notes the 
veteran denied any suicidal ideations and fully contracted 
for safety stating that he had a good support system and 
loving family.  He continued to deny a pervasively depressed 
mood, hopelessness, or helplessness, and was enjoying his 
retirement and spending time with his wife of 23 years, his 
biological child, and three adult step-children.  On mental 
status examination, he was well-groomed and had good 
attention to overall hygiene.  He was alert and oriented 
times four, calm, and cooperative; he had no autonomic 
hyperactivity, no psychomotor agitation, and no psychomotor 
retardation.  He smile appropriately and was engaging.   For 
his mood, he stated "I'm doing pretty good."  His affect 
was slightly restricted; he smiled throughout the interview.  
His thought-processes were linear and goal-directed.  His 
content was appropriate to questions; he denied any suicidal 
or homicidal ideations, paranoia, hopelessness, helplessness, 
or guilt.  There were no overt delusions elicited; no magical 
thinking.  There were no audio/visual hallucinations.  The 
GAF score was 65.  These same findings were reported on 
follow-up examination in November 2003.

These findings do not meet the criteria for the next higher 
50 percent rating for PTSD.  Overall, the PTSD symptoms prior 
to February 11, 2004 are manifested by anxiety, periodic 
depressive episodes with sleep impairment, anhedonia, 
decreased energy, motivation, and "thoughts of not wanting 
to go on," some suicidal ideation, history of homicidal 
ideation, occasional vague thought-processes, occasional 
slightly restricted affect, mild impairment in the ability to 
relate to and interact with supervisors and co-workers, and 
mild impairment in the ability to adapt to the stresses 
common to a normal work environment, including attendance and 
safety.  The only criteria for a 50 percent evaluation that 
are met include disturbances of motivation and mood and some 
difficulty in establishing and maintaining effective work 
relationships.  He also had some thoughts of suicide.  His 
speech was consistently found to be normal and not pressured.  
He demonstrated no difficulties with current or past memory.  
His affect was generally appropriate to what was being 
discussed; and his thought-processes were at worst vague, but 
otherwise coherent and organized.  This is not enough to 
warrant an increased evaluation.

The veteran's GAF score range of 50 to 70 also does support a 
50 percent evaluation.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (DSM 
IV), a GAF score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks ) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  The veteran's 
GAF score of 50 supports some of the manifestations required 
to meet the criteria for a higher rating; but the overall 
disability picture more nearly approximates the criteria for 
the 30 percent rating assigned.  None of the examinations 
show any severe obsessional rituals or any serious impairment 
in social, occupational, or school functioning - all of which 
are listed as examples of the type of traits associated with 
serious symptoms and GAF scores of 41-50.  The GAF score 
range of 65-70 appears to be more representative of the 
veteran's overall disability picture.  The GAF score is only 
one of the many criteria used to determine the present level 
of mental health impairment and does not support a higher 
rating in this case.  

The level of PTSD impairment has been relatively stable 
throughout the appeals period prior to February 11, 2004, or 
at least has never been worse than what is warranted for a 30 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Effective February 11, 2004

The veteran is rated as 50 percent disabled for PTSD 
effective February 11, 2004.

A February 11, 2004 VA progress note shows the veteran 
reported difficulty sleeping, noting that he took medication 
for this and depression.  He was highly anxious and reported 
periodic panic attacks.  He was easily startled by sound and 
easily aroused to an angry state.  He isolated himself at his 
work situation before retiring, reporting intrusive thoughts 
and difficulty concentrating and remembering.  He felt 
detached from others and an inability to express loving 
feelings.  His GAF score was 45-50.

A July 2004 VA mental status examination mirrors an 
evaluation performed in July 2003.  The veteran reportedly 
was well-groomed and had good attention to overall hygiene.  
He was alert and oriented times four, calm, and cooperative; 
he had no autonomic hyperactivity, no psychomotor agitation, 
and no psychomotor retardation.  He smile appropriately and 
was engaging.   For his mood, he stated "I'm doing really 
good."  His affect was slightly restricted; he smiled 
throughout the interview.  His thought-processes were linear 
and goal-directed.  His content was appropriate to questions; 
he denied any suicidal or homicidal ideations, paranoia, 
hopelessness, helplessness, or guilt.  There were no overt 
delusions elicited; no magical thinking.  There were no 
audio/visual hallucinations.  The GAF score was 65.  

A September 2004 letter from a Vet Center therapist notes 
that the veteran was being closely followed as he had been 
complaining about suicidal thoughts with plans.  He had 
currently agreed to sign a contract stating that he would not 
commit suicide and was working in a group to improve his 
mood.  He currently was talking about his plans for the 
future and hoped to see his kids get married and know his 
grandchildren.  However, he had problems with increased 
depression and less sleep.  He was isolating more and avoided 
contact with his friends and relatives.  His relationship and 
activities with his wife had become problematic and decreased 
due to his lack of motivation.  His sex drive was very low 
and this contributed to the problems he had in marriage.  His 
nightmares increased with night sweats; he avoided family 
functions and chose to stay home where he felt safe.  He kept 
a knife, baton, and gun near his bed for security.  He said 
it helped him feel better to know he was prepared for the 
unexpected.  Suicidal ideation was currently denied and not a 
problem.  He was strongly advised to give up his gun to his 
closest friend, especially if he should have strong suicidal 
ideations.  He presented well but admitted to unpredictable 
mood swings that would drop out of sight for periods of time.

In October 2004, a VA outpatient progress note shows the 
veteran was experiencing significant somnolence, depression, 
and vague suicidal ideation.  He acknowledged some resurgence 
of PTSD symptoms including hyperstartle and also had been 
feeling more depressed with difficulties in motivation.  He 
was sleeping poorly now between one and four hours of sleep.  
He generally exercised daily by bicycling (which he had 
continued despite more depressed mood) and reported a good, 
supportive relationship with his wife of 24 years.  On mental 
status examination, there was less attention to grooming and 
hygiene.  He was alert and oriented times four, calm, and 
cooperative.  There was no autonomic hyperactivity, 
psychomotor agitation or retardation.  He smiled 
appropriately and was engaging.  His mood was, "I'm feeling 
more depressed."  Affect was slightly restricted and he 
appeared more depressed.  His thought-processes were linear 
and goal-directed.  His content was appropriate to questions; 
he denied any suicidal or homicidal ideations, paranoia, 
hopelessness, helplessness, or guilt.  He had complaints of 
depression and motivation.  There were no overt delusions 
elicited or magical thinking.  There were no audio or visual 
hallucinations.  The GAF score was 65.

A December 2004 VA outpatient treatment note shows the 
veteran had improved attention to grooming and hygiene.  His 
mood was described as, "I'm having more nightmares."  His 
affect was slightly restricted; he appeared more anxious that 
day.  Other findings were the same as reported in October 
2004.

An April 2005 VA outpatient treatment report shows complaints 
of continued anxiety, sleep disruption, feelings of paranoia, 
irritability and tension, difficulty concentrating, poor 
memory, low energy, anhedonia, depression on and off, and 
passive suicidal ideation.  The veteran stated that when he 
started feeling suicidal he thought about his family and kids 
and this got him through it.  He had never made an attempt on 
his life, though he felt at times that he was destructive.  
He generally exercised daily and reported a good, supportive 
relationship with his wife.  On mental status examination, he 
had good attention to grooming and hygiene.  He was alert and 
oriented times four, and slightly anxious.  He had no 
autonomic hyperactivity, and no psychomotor agitation or 
retardation.  He smile appropriately and was engaging.  His 
mood was described as "I'm having more nightmares."  His 
affect was slightly restricted and he appeared more anxious.  
His thought processes were linear and goal-directed.  His 
content was appropriate to questions.  He had passive 
suicidal ideation; he denied homicidal ideation.  He had mild 
paranoia (requested to sit facing door).  He also had 
occasional hopelessness, helplessness, and guilt and 
complained of depression and motivation.  He had no overt 
delusions elicited and no magical thinking.  There were no 
audio visual hallucinations.  The GAF score was 65.  

A June 2005 VA psychiatric examination report shows the 
veteran was unsure about his future.  He stated that he used 
to enjoy going fishing, camping, and boating, but no longer 
did these things.  He felt detached and estranged from others 
and claimed that he felt detached from his wife.  He claimed 
that he had poor sleep, was hypervigilant, and always had his 
back to the wall.  He endorsed an exaggerated startle 
response when he heard noises and helicopters flying 
overhead.  He stated that he last worked as a security guard 
in 1998 and is retired and that he was having some marital 
problems at present time.  On mental status examination, the 
veteran was unshaven, pleasant, polite, cooperative, and 
often laughed nervously throughout the interview.  There were 
no abnormal movements or psychomotor retardation or 
agitation.  His speech was of normal rate and rhythm and his 
mood was "okay."  His affect was slightly nervous but 
overall, full and reactive.  His thought-processes were 
linear, logical, and goal-directed.  There was no evidence of 
loosening of associations or paranoia or delusions.  He did 
not appear to be responding to, nor was there evidence of, 
immediate auditory or visual hallucinations.  He did not 
appear to be responding to ideas of reference, thought-
broadcasting, or thought-insertion or thought-withdrawal.  
There were no suicidal or homicidal ideations.  Insight and 
judgment were reasonable; he recognized the need for 
treatment and had a realistic plan for self-care.  When the 
veteran asked what he would do if he found a stamped 
addressed envelope, he responded, "I'd put it in the 
mailbox."  He was alert and oriented times four (time, 
person, place, and reason for this evaluation).  He could 
remember his date of birth and Social Security number.  He 
was able to register three objects; when asked to recall 
these objects after five minutes, he could recall two out of 
three objects.  When asked how many quarters were in a 
dollar, he stated "four."  When asked to make change from 
$5.00 for $1.35 purchase, he could not.  When asked 
similarities between a bird and a plane, he stated, they both 
"fly."  When asked to interpret the proverb, "Two heads 
are better than one," he stated, "two opinions."  His 
concentration was slow but this might be due to educational 
limitations.  He could perform serial 3's from 20 and was 
able to spell the word "world" backwards.  His digit span 
was 5/5 forward.  He was able to name the president of the 
United States but could not remember Clinton's name.  He was 
able to name the capitol city of California and the governor 
of California.  He also was able to complete one-step and 
three-step commands.  The GAF score was 55.

In July 2005, a VA outpatient treatment report notes the 
veteran described his mood as "good"; his affect was 
euthymic, happy, and with full range; and his paranoia had 
improved.  He denied being suicidal or homicidal.  Otherwise, 
the report was the same as noted in April 2005.  

An August 2005 VA outpatient treatment report shows the 
veteran began to experience significant somnolence, 
depression, and vague suicidal ideation.  The veteran 
reported that he had good days and bad days and felt much 
calmer and less irritable overall.  He stated that on the bad 
days he was usually with family and wanted to isolate 
himself, which might last for three to four days but was not 
accompanied by hopelessness or suicidality.  Mental status 
examination was the same as reported in July 2005.  These 
same findings were noted through October 2005.

A January 2006 VA psychiatric clinic note shows the veteran 
discussed being able to just "let things go" more and 
dwelling less on past injustices and guilt.  He stated that 
his mood was better lately; his step-daughter finally moved 
out and he had the house alone to his wife, which he had been 
looking forward to.  He had been more active working on his 
boat and motorcycle lately.  His visited his son's grave much 
less; he had been going weekly.  He still had restless sleep 
and nightmares; other than that he felt good overall.  On 
mental status examination, his mood was "better"; his 
affect as usual was superficially happy with an underlying 
sadness that was linear and goal-directed.  His content was 
appropriate to questions; he denied suicidal ideation and 
homicidal ideation.  Paranoia was improved.  Otherwise, the 
report was consistent with reports in 2005.

A February 2006 VA psychiatric clinic note shows the 
veteran's affect appeared more genuinely euthymic that day.  
The examiner found that overall the veteran continued to 
improve; he had been restoring a bicycle and an old boat 
getting fishing gear together; he wanted to enjoy life.

In March 2006, a VA psychiatric clinic note shows the veteran 
continued to ruminate about past experiences including 
Vietnam and later his work stressors.  He had an increase in 
flashbacks and nightmares lately about people that he killed 
in Vietnam and felt angry that he was put in that situation.  
He discussed his guilt he felt in doing things for himself; 
when he started to feel better he relapsed into depression 
again.  He discussed finding things to do that were more 
productive and thought-provoking for him so that he had less 
time to ruminate about the past.  On mental status 
examination, his mood was "more depressed."  Otherwise, the 
report was consistent as noted before.

A May 2006 VA psychiatric clinic note shows the veteran 
stated he had been doing well and had been stable since last 
visit though he continued to have intermittent periods of 
depression lasting a couple of days at a time.  He felt 
anxious and had been clenching his jaw more and had dental 
problems.  He denied hopelessness or suicidal ideation and 
had been active around the house taking care of his boat and 
an old car that he was fixing up.  On mental status 
examination, his mood was "doing okay" and otherwise 
consistent as reported on previous evaluations.

A June 2006 Vet Center letter notes the veteran had a recent 
history of problems currently affecting the level of 
functioning.  He was undergoing exacerbated problems with low 
tolerance to frustration and was having problems with impulse 
control.  He found himself reacting with rage to incidental 
situations and at times saw things in terms of life and death 
as an outcome.  He found himself out of control and was 
frightened by the level of anger he experienced.  He was 
afraid he would seriously hurt someone and had become overly 
sensitive to things he perceived, correctly or incorrectly, 
as an affront to him.  His family relationships were much 
more strained and stressful to him.  He was feeling very 
depressed and isolating more frequently as a way to avoid any 
stimulus to anger.  He had become less trusting of others and 
hid his anger in humor; but admitted he was on edge all the 
time.  He had very low self-esteem and a poor self-image.  He 
found it hard to find any value in what he did; his visits to 
group therapy sessions had become more irregular and he 
confessed that it was difficult to motivate himself to go to 
therapy.  He was sleeping less and using alcohol to cope with 
his depth of depression and anxiety.  He had guilt and 
feelings of shame for the harm he felt he did to others 
through his behavior.  He was caught in a cycle and found it 
difficult to change it.  He was no longer working due to 
complications with anger and depression.  He had been 
unemployed since 1998 and continued to have intrusive 
thoughts of Vietnam, as well as survivor's guilt.  His 
psychiatrist at the VA Medical Center had increased his 
medication within the last two weeks for his depression and 
anger.  His condition had deteriorated since his last 
evaluation.  His GAF score was 38.

A June 2006 VA examination report shows the veteran was 
alert, cooperative, and appeared his age.  He was of average 
grooming and hygiene; he was clean and neat, not dirty and 
disheveled.  He was pleasant and relaxed, not hostile or 
fearful.  He did not have any bizarre posturing, gait, or 
mannerisms.  He described his mood as "depressed" and 
appeared depressed; his affect was constricted.  He denied 
suicidal or homicidal ideation or intent.  His speech was 
fluent without pressure or retardation.  There were no loose 
associations, tangentiality, or circumstantiality.  He denied 
during the interview that he was having hallucinations, 
delusions, schneiderian symptoms, or other psychotic 
symptoms.  There was no psychomotor retardation or 
psychomotor excitability.  He was oriented to person, time, 
place, and purposes.  Recent memory was impaired.  He could 
only remember two of three objects at three and five minutes.  
Remote memory was intact.  He named five of the last five 
presidents.  His immediate recall was impaired; he could only 
repeat six numbers forward and two numbers backward.  His 
intellect appeared average.  He had loss of concentration 
doing serial threes; he said 20, 17, 14; he lost 
concentration and incorrectly said 10 and could not go 
farther.  For calculations, he correctly said 2+5 = 7, 7+5 = 
12, and incorrectly said 12+13 = 23.  There was no 
bizarreness or personalization.  He stated that a dog and a 
cat were both animals; an apple and orange both grow on 
trees; a table and chair are made out of wood; and a man's 
pants and a woman's skirt are made from material.  Judgment 
and insight were fair; if he found a letter on the ground, he 
would leave it there.  If he saw smoke in a movie theater, he 
would get out.  

He lived with his wife in a house in San Fernando.  He took 
care of his grooming and hygiene on the average about once a 
week.  He said he used to do it on the average every day, but 
it had been less frequent for about two years because he said 
he did not care.  His grooming and hygiene that day were 
average; he was clean and neat, not dirty or disheveled.  He 
had not been shopping for 20 years because he hated being 
around people and had not cooked for over 20 or 30 years 
because he did not have the urge.  He drove, but stated that 
a friend brought him to the evaluation because he could not 
sleep the previous day.  His hobby was building model planes 
and boats; but he said he had not been doing those things for 
over 30 years because he lost the drive.  He saw friends and 
was not in contact with relatives or family.  He related well 
with the interviewer.  When asked how he got along with other 
people, he said most of his friends he had were mostly his 
wife's friends but they had befriended him too.  He stated 
that he got too antsy and could not stay around them for too 
long and that he would rather be alone.  He spent the usual 
day watching television and might go run errands if his wife 
asked him to.  His GAF score was 56.  On objective 
evaluation, he appeared depressed; his affect was 
constricted; and he had impaired immediate recall, impaired 
recent memory, and impaired concentration.

In July 2006, a VA psychiatric clinic note shows the 
veteran's affect was restricted and tearful, though 
superficially happy at times.  An August 2006 VA psychiatric 
resident note shows the veteran continued to struggle with 
sleep and nightmares and now had more anxiety because he 
thought he might have grabbed his wife once due to a 
nightmare and feared it would happen again.  He continued to 
have difficulty falling asleep and sleep was restless.  He 
denied hopelessness, suicidality, or homicidality.  He felt 
more at peace lately, though he struggled to turn off his 
thoughts.  He tended to obsess about guilt, shame, and anger 
related to Vietnam, his son's death, relationship with his 
other son, and work experience, etc.   Mental status 
examination in July 2006 and August 2006 was the same as 
reported before on VA outpatient psychiatric clinical 
evaluation.

Effective February 11, 2004, the veteran's PTSD symptoms are 
mostly manifested by sleep impairment, anxiety with periodic 
panic attacks and feelings of paranoia, impaired 
concentration and memory, increased depression with lack of 
motivation, anhedonia, isolation, slightly restricted affect, 
some suicidal thoughts, some less frequent attention to 
hygiene, and some problems with impulse control with a fear 
he might hurt someone.  He reportedly was not working due to 
complications with anger and depression and had a GAF score 
range of 38-65.  

These findings more closely approximate the criteria for the 
next higher 70 percent evaluation for PTSD.  The examination 
findings show occupational and social impairment due to 
symptoms such as suicidal ideation, near continuous panic or 
depression, impaired impulse control, neglect of personal 
appearance and hygiene, and difficulty adapting to stressful 
circumstances.  While not all of the criteria for a 70 
percent evaluation are met, such as illogical, obscure, or 
irrelevant speech, inability to function independently, 
appropriately, or effectively, or spatial disorientation, the 
veteran meets enough of the criteria to warrant an increased 
rating.  It is important to point out that the symptoms 
recited in the criteria in the rating schedule are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The veteran's GAF score range of 38-65 is divergent, but adds 
continued support to the assignment of a 70 percent 
evaluation.  A GAF score of 31-40 is defined as some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 51-60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks ) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61-70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  The veteran's 
GAF score of 38 particularly supports the criteria for a 70 
percent evaluation.  To the extent that the higher GAF scores 
of 56 and 65 represent more mild and moderate symptoms, all 
doubt is resolved in the veteran's favor.  38 C.F.R. § 3.102.  

Though the veteran's impairment is significant, a 100 percent 
evaluation is not warranted.  The veteran is not shown to 
have total occupational and social impairment.  His thought 
processes was consistently found to be linear, logical, and 
goal-directed; there was no evidence of loosening of 
associations or paranoia or delusions; nor was there evidence 
of, immediate auditory or visual hallucinations.  Although he 
had some suicidal ideation and impaired impulse control, he 
was not shown to be in persistent danger of hurting himself 
or others.  He also had maintained a relationship with his 
wife for many years.  

The level of impairment associated with the veteran's PTSD 
has been relatively stable throughout the appeals period 
since February 11, 2004, or at least has never been worse 
than what is warranted for a 70 percent rating.  Therefore, 
the application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The veteran reportedly retired from 
working in 1998 after 32 years in management.  There was some 
evidence this retirement was related to symptoms of anger, 
depression, and difficulty concentrating; but there is no 
direct evidence of marked interference with employment solely 
due to his PTSD.  An April 2003 VA evaluation found that the 
veteran's PTSD symptoms caused mild impairment in the ability 
to relate to and interact with supervisors, co-workers, and 
the public, and in the ability to adapt to the stresses 
common to a normal work environment, including attendance and 
safety.  However, the report also noted the veteran had no 
impairment in the ability to understand, carry out, and 
remember simple one or two-step job instructions or complete 
detailed and complex instructions, maintain concentration and 
attention, persistence, and pace, associate with day-to-day 
work activity, including attendance and safety, or maintain 
regular attendance in the workplace and perform work 
activities on a consistent basis.  Additionally, the evidence 
does not show any frequent periods of hospitalization due to 
PTSD.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  The 30 percent and 70 percent ratings assigned for 
PTSD under 38 C.F.R. § 4.130, DC 9411 specifically account 
for any difficulty in establishing and maintaining effective 
work relationships.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

Overall, the veteran's PTSD disability picture more nearly 
approximates the criteria for a 30 percent evaluation, 
effective prior to February 11, 2004, and a 70 percent 
rating, but no higher, effective February 11, 2004.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
prior to February 11, 2004 is denied.

Entitlement to an evaluation of 70 percent, for PTSD, but no 
higher, is granted effective February 11, 2004, subject to 
the rules and payment of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


